Exhibit 10.1

 

TechCFO

 

Consulting Services Agreement

 

Services performed by TechCFO - San Francisco, LLC are governed by the general
terms and conditions attached.  Agreement to the terms and conditions is
indicated by specification of the required information below and signature of
authorized agents for both TechCFO - San Francisco, LLC, and World Poker Tour
Enterprises, Inc. (hereinafter, “Client”).

 

Effective Date of this Agreement:

September 2, 2009

 

Termination Date of this Agreement:

December 31, 2009

 

 

 

Client Executive Contact:

TechCFO – San Francisco Client Executive:

 

 

Name:

Steve Lipscomb

 

Name:

John Simonelli

 

 

 

 

 

Address:

5700 Wilshire Boulevard, Ste 350
Los Angeles, CA 90036

 

Address:

2644 Sundance Court
Walnut Creek, CA 94598

 

 

 

 

 

Telephone:

323-330-9844

 

Telephone:

925-330-2442

 

 

 

 

 

Email:

slipscomb@worldpokertour.com

 

Email:

john.simonelli@techcfo.com

 

 

 

 

 

 

 

Executed by Client:

 

Executed by TechCFO – San Francisco, LLC:

 

 

 

 

 

 

 

 

Signature:

/s/ Adam Pliska

 

Signature:

/s/ John Simonelli

 

 

 

 

 

Date:

September 1, 2009

 

Date:

September 2, 2009

 

 

 

 

 

Printed Name:

Adam Pliska

 

Printed Name:

John Simonelli

 

 

 

 

 

Title:

General Counsel

 

Title:

Managing Director

 

Confidential

September 2009

 

1

--------------------------------------------------------------------------------


 

Terms and Conditions

 

1.              Consulting Services

 

TechCFO — San Francisco, LLC (“TechCFO”) will provide consulting services
ordered by Client under the terms and conditions of this Consulting Services
Agreement (Agreement) and any relevant proposal or work order.  Any changes to
the Agreement shall be documented and approved by TechCFO and Client in writing
and attached to the Agreement.  Scheduled service dates will be agreed upon
mutually, subject to availability of TechCFO personnel.

 

2.              Status of Parties

 

TechCFO and its principals, employees, agents and subcontractors (collectively,
“Consultants”) shall be, and at all times during this Agreement shall remain, an
independent contractor vis-à-vis the Client.  Consultants shall not have any
rights to the Client’s usual employee fringe benefits, including, but not
limited to, worker’s compensation benefits, and in no event is any contract of
agency or employment intended.  Except to the extent authorized by the Client’s
Board of Directors, Consultants shall have no authority to bind, obligate or
commit the Client by any agreement, promise or representation in any manner
whatsoever.

 

3.              Incidental Expenses

 

For any onsite services requested by Client, Client shall reimburse TechCFO for
actual, reasonable travel, lodging and out-of-pocket expenses incurred to the
extent not previously agreed as part of overall fees.  Travel expenses shall be
in accordance with Client’s standard travel policy.  Invoices shall reflect this
policy.

 

4.              Fees, Invoicing and Payments

 

TechCFO’s fees will be $8,000 per month, which shall not be inclusive of
recurring travel expenses for commuting from Northern California to the Client’s
offices, which shall be borne by Client.  The fees are subject to periodic
adjustment as may be agreed by the parties to reflect any change in scope of the
consulting services.  The initial services will encompass normal course,
part-time CFO activities for the Client and are expected to require
approximately 6 days per month.  These services will be performed through a
combination of onsite and offsite efforts with the allocation to be determined
between TechCFO and Client over the course of the Term.

 

Invoices will normally be issued on a monthly basis, unless otherwise provided. 
Fees for services shall be payable when invoiced, and shall be deemed overdue if
they remain unpaid 31 days after the date of invoice.  If Client’s procedures
require that an invoice be submitted against a purchase order before payment can
be made, Client will be responsible for issuing such purchase order 30 days
before the payment due date.  Payments are due regardless of any third party
action or responsibilities.

 

Remit to Address:

TechCFO, LLC

 

1911 Grayson Highway, Suite 8/122

 

Grayson, GA 30017

 

5.              Term of Agreement

 

The term of this Agreement shall be through December 31, 2009, and shall renew
for subsequent one year terms unless TechCFO is notified by Client in writing a
minimum of thirty (30) days prior to the expiration of the then-current term. 
TechCFO agrees that John Simonelli shall be subject to a background
investigation and if the Client’s Board of Directors deems the outcome of the
investigation problematic with the continued engagement of Mr. Simonelli in its
good faith discretion, Client may terminate this Agreement without further
obligations going forward (other than any outstanding Fees due and owing TechCFO
at the time of termination).

 

2

--------------------------------------------------------------------------------


 

6.              Client Obligations

 

As part of this engagement, you will furnish or make available any company
financial information and provide access to necessary personnel required to
complete the engagement.  Our fees are based on anticipated cooperation from
your personnel and the assumption that unexpected circumstances will not be
encountered during the engagement.  Other resources, such as Internet access
while present on Client premises and adequate work space facilities, shall be as
agreed with Client.  If significant unexpected circumstances occur, we will
discuss it with you and arrive at a new fee estimate before we incur the
additional costs.

 

7.              Changes in Scope

 

Any changes in scope shall be mutually agreed upon prior to commencement of the
change.  This includes any required changes in funding and schedule.  TechCFO
will provide an estimate for the change in a timely manner and the Client shall
approve or disapprove this change in a timely manner.

 

8.              Taxes

 

The fees quoted do not include taxes.  If TechCFO is required to pay any
federal, state, or local taxes based on the services provided under this
Agreement, such taxes, except taxes based on TechCFO’s income, shall be billed
to and paid by the Client.  It is currently contemplated that TechCFO’s services
are of that of an independent contractor and no taxes shall be due.

 

9.              Rights to Work Product

 

With the exception of all tools, business processes or work products brought
into the engagement by TechCFO, all deliverables under this Agreement shall be
considered works-made-for-hire (“Deliverables”) and all ownership rights
relating to the Deliverables shall vest in Client.  Nothing herein shall be
construed to grant TechCFO any right or license to use the confidential,
proprietary information of Client.

 

10.       Warranty

 

TechCFO warrants that its services hereunder will be of a professional quality,
conforming to generally accepted industry standards and practices.  Any
modifications made to product or services provided by TechCFO that are not
authorized and executed by TechCFO, or the original manufacturer, shall void the
warranty.

 

11.       Limitations on Warranty

 

The warranty above is exclusive and in lieu of all other warranties, whether
express or implied, including the implied warranties of merchantability and
fitness for a particular purpose.  The stated warranty is valid for a period of
thirty (30) days from the date of task completion or until the client acceptance
document, if applicable, is executed, whichever occurs earlier.  Should the
client acceptance document not be executed within thirty (30) days of the
completion, the task shall be deemed accepted.

 

12.       Exclusive Remedy

 

For any breach of the above warranty, Client’s exclusive remedy, and TechCFO’s
entire liability, shall be the reperformance of the services.  In order to
receive warranty remedies, deficiencies in the services must be reported to
TechCFO in writing within 90 days of completion of those services.  If TechCFO
is unable to perform the services as warranted within 45 days after
notification, Client shall be entitled to recover the fees paid to TechCFO for
such deficient services.

 

13.       Termination of Agreement

 

Either party can terminate this Agreement without cause upon thirty (30) days
written notice to the other party prior to the expiration of the then-current
term.  Either party can terminate this Agreement for cause if either party
considers the other party is not performing its obligations according to this
Agreement and provides written notice to the other party of such
non-performance.  The party receiving such written notice will have fifteen (15)
days from the date of notice receipt to correct the situation.  If this
situation is not corrected, the Agreement can be terminated immediately upon
written notice.  Client is obligated and agrees to pay for services provided
through the date of termination.

 

3

--------------------------------------------------------------------------------


 

14.       TechCFO Consultants

 

TechCFO warrants that all Consultants sent to the Client facility will act in
accordance with good business ethics and behaviors.  Additionally, TechCFO will
ensure that all Consultants assigned to the Client will be fully qualified to
perform the task contracted for.  If for any reason the Client feels that the
TechCFO Consultant is not technically qualified, TechCFO will investigate the
claim and provide substitute Consultant to the Client at no additional cost.  If
the Client requests a TechCFO Consultant be replaced for any reason other than
job performance, a cost may be incurred.  This cost will be mutually agreed to
at the time.

 

15.       Force Majeure

 

Neither party shall be responsible for any failure to perform or delay in
performing any of its obligations under this Agreement where and to the extent
that such failure or delay results from causes outside the reasonable control of
the party.  Such causes shall include, without limitation, Acts of God or of the
public enemy, acts of the government in either its sovereign or contractual
capacity, fires, floods, epidemics, quarantine restrictions, freight embargoes,
civil commotions, or the like.  Notwithstanding the above, strikes and labor
disputes shall not constitute an excusable delay for either party under this
Agreement.

 

16.       Non-Solicitation of Employees

 

Each party agrees not to solicit, offer or promise employment or employ the
other party’s personnel during and for a period of one (1) year following
termination of this Agreement for any reason, unless written consent is received
from the non-hiring party.

 

17.       Limitation of Liability

 

In no event shall either party be liable for any indirect, incidental, special
or consequential damages, including loss of profits, revenues, data, or use,
incurred by either party or any third party, whether in an action in contract or
tort, even if the other party or any other person has been advised of the
possibility of such damages.  TechCFO’s liability for damages hereunder shall in
no event exceed the amount of fees paid by Client under this Agreement for the
relevant services.

 

18.       Indemnification

 

Client shall indemnify and hold TechCFO harmless against any and all third party
claims, costs, expenses, losses and liabilities claimed by third parties,
arising out of the products or services referenced in this Agreement.

 

19.       Nondisclosure

 

By virtue of this Agreement, the parties may have access to information that is
confidential to one another (“Confidential Information.”) For purposes of this
Agreement, “Confidential Information” may include, but is not limited to,
information regarding proprietary products, potential product and/or service
offerings, source code, documentation, customer names, customer data, business
plans, financial analysis, future plans and pricing, the marketing or promotion
of any product, and business policies and practices.  The parties agree, both
during the term of this Agreement and for a period of two years after
termination, for any reason, of this Agreement and of all work orders hereunder,
to hold each other’s Confidential Information in strict confidence.  The parties
agree not to make each other’s Confidential Information available in any form to
any third party or to use each other’s Confidential Information for any purpose
other than the performance of this Agreement.  Each party agrees to take all
reasonable steps to ensure that Confidential Information is not disclosed or
distributed in violation of the provisions of this Agreement, except a
disclosure  pursuant to any judicial or government request or order.

 

20.       Arbitration

 

Any controversy, dispute or claim of whatever nature arising out of, in
connection with, or in relation to the interpretation, performance or breach of
this agreement, including any claim based on contract, tort, or statute, shall
be resolved, at the request of any party to this agreement, by final and binding
arbitration conducted at a location determined by the arbitrator in California
administered by and in accordance with the then existing rules and procedures of
the American Arbitration Association, and judgment upon any reward rendered by
the arbitrator may be entered by any state or federal court having jurisdiction
thereof.

 

4

--------------------------------------------------------------------------------


 

21.       Notice

 

Any notice required or permitted to be given by one party to the other shall be
deemed to be given when notice is mailed via certified mail with the United
States Postal Service with sufficient postage prepaid, or by recognized courier
service with verification of delivery, addressed to respective party to whom
notice is intended at the address specified above in this Agreement.

 

22.       Governing Law

 

This Agreement shall be governed by the laws of the State of California, without
regard to its choice of laws rules.  Any dispute arising out of or relating to
this Agreement shall be determined by a federal or state court in the State of
California, and in no other forum.  The parties hereby submit to the
jurisdiction of such courts.

 

23.       Severability

 

If any provision of this Agreement is held by final judgment of a court of
competent jurisdiction to be invalid, illegal or unenforceable, such invalid,
illegal or unenforceable provision shall be severed from the remainder of this
Agreement, and the remainder of this Agreement shall be enforced.  In addition,
the invalid, illegal or unenforceable provision shall be deemed to be
automatically modified, and, as so modified, to be included in this Agreement,
such modification being made to the minimum extent necessary to render the
provision valid, legal and enforceable.  Notwithstanding the foregoing, however,
if the severed or modified provision concerns all or a portion of the essential
consideration to be delivered under this Agreement by one party to the other,
the remaining provisions of this Agreement shall also be modified to the extent
necessary to equitably adjust the parties’ respective rights and obligations
hereunder.

 

24.       Entire Agreement

 

This Agreement constitutes the complete agreement between the parties and
supersedes all previous agreements or representations, written or oral, with
respect to the services and developments described herein.  This Agreement may
not be modified or amended except in writing signed by a duly authorized
representative of each party.   This Agreement may be executed in counterparts. 
Facsimile transmissions of the signature page shall be binding upon the parties.

 

5

--------------------------------------------------------------------------------